Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1, 2, 6-11 and 13-22 are pending. Claims 1, 21, and 22 are amended. 

Response to Arguments
	The 112 rejections of the claims are withdrawn in view of the claim amendments.
	The applicant’s arguments regarding the 101 rejection of the pending claims have been considered but are not persuasive.
	Applicant asserts the claims recite a technical improvement because the claims as amended clarify the method and specify how primary account numbers are identified, updated and used.
	The examiner asserts that while the claims have been amended the amendments do not provide further detail regarding how the technical aspects of the claims are performed other than to say that they are done using the consumer PAN householding system. The claims generically state the steps of receiving, determining, searching, generating, analyzing, modifying, updating, transmitting, extracting, etc…The claims focus the clarification mainly on the “what” and not the “how” of the process.
	The applicant argues the claims are eligible also because they recite a particular machine, a transactional system.
	The examiner asserts that a transactional system is not a particular machine as it is not described as a consumer PAN householding system consisting of a memory, instructions and processor for executing the instructions which generically describes the makeup of a common computer system.
	The applicant also asserts the claims recite a unique arrangement of systems and steps that are not shown to be well-known, routine and conventional. The applicant cites BASCOM for evidence.
	The examiner asserts that the claims do not describe a unique arrangement of system elements which affects the method steps in any particular way or provides any particular advantage or different result as in BASCOM.
	Applicant argues the lack of prior art indicates the unconventional nature of the claims.
	The examiner asserts that a lack of prior art is not indicative of patent-eligibility under 101.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1, 2, 6-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite:
	1. A computer-implemented method for automatically generating an account profile for a plurality of users associated with each other associated with a plurality of account identifiers, comprising:
	receiving, from a user device, with a consumer primary account number (PAN) householding system processed by at least one processor, a first key identification data element value;
	determining, using the consumer PAN householding system, based on the first key identification data element value received from the user device, that a first key identification data element type of the first key identification data element value is a PAN type;
	determining, using the consumer PAN householding system, a linking identification data element type different than the first key identification data element type;
	based at least partially on the first key identification data element value, determining, using a search protocol established by the consumer PAN householding system, a plurality of linking identification data elements of the linking identification data element type, each linking identification data element having a linking identification data element value corresponding to the first key identification data element value;
	based at least partially on each linking identification data element value of each element of the plurality of linking identification data elements, determining, using the consumer PAN householding system, at least one second key identification data element having a second key identification data element value corresponding to at least one linking identification data element value of at least one element of the plurality of linking identification elements, the second key identification data element value comprising a second primary account number;
	generating, using the consumer PAN householding system, a data structure including an account profile for the user, the user account profile comprising a plurality of key identification data element values associated with the plurality of user, the plurality of key identification data element values comprising the first primary account number, the second primary account number, and linking identification data element values for each of the plurality of linking identification data elements, the plurality of key identification data elements comprising a plurality of device identifiers, each linking identification data element value associated with at least one device identifier of the plurality of device identifiers;
	analyzing, using the consumer PAN householding system, user data associated with the user;
	based at least partially on the user data, querying, using the consumer PAN
householding system, a central user database comprising update data corresponding to each of the key identification data element values in the user account profile;
	modifying, using the consumer PAN householding system, at least one key identification data element value in the user account profile with an updated key identification data element value corresponding to at least one key identification data element type;
	based at least partially on the updated key identification data element value,
receiving, from a user device, or determining, using the consumer PAN householding
system, at least one linking identification data element value corresponding to the
updated key identification data element value;
	based at least partially on the at least one linking identification data element
value corresponding to the updated key identification data element value, determining, using the consumer PAN householding system, at least one third key identification data element value;
	updating, using the consumer PAN householding system, the data structure
including the user account profile for the user with the at least one third key identification data element value;
	transmitting the user account profile to the user.
	extracting, using the consumer PAN householding system, a transaction value from transaction data of a current transaction corresponding to a key identification data element value in the user account profile between the user and a merchant;
	extracting, using the consumer PAN householding system, a transaction value from transaction data of at least one previous transaction corresponding to the plurality of first key identification data element values associated with the user account profile between the user and the merchant or at least one other merchant;
	comparing, using the consumer PAN householding system, the at least one first transaction value of the current transaction and the at least one second transaction value of the at least one previous transaction; and
	in response to determining that the at least one first  value from the transaction data of the current transaction and the at least one second transaction value of the at least one previous transaction are different or a difference between the at least one first transaction value from the transaction data of the current transaction and the at least one second transaction value of the previous transaction exceeds a predetermined tolerance level, generating, using the consumer PAN householding system, at least one alert message and sending the at least one alert message to the user device.

	The underlined elements represent an abstract idea corresponding to Mental Processes where the abstract idea may be practiced by a human using a pen and paper. Claims 21 and 22 are similar.
	

	The process of updating the data structure and subsequently modifying at least one key element identification value are insignificant extra-solution activity similar to consulting and updating an activity log per Ultramercial (MPEP 2106.05(g). The transmitting step is also 
	The claims also recite components for computer implementation such as a user device with a processor, a householding system (CPH) and a database. The CPH (and search protocol) is interpreted as software operating on the user device and each component is generically recited such that they are interpreted as tools for implementing the abstract idea where the processes could be performed by a human with pen and paper.
	Per Prong Two, step 2B, the claims also do not comprise an inventive concept as the additional elements are interpreted above as mere tools for computer implementation and do not perform any unconventional activities since the system merely receives and transmits data, evaluates data (determinations) and generates and updates data and runs queries on a database. All of which are common computer functions.

	Claims 21 and 22 are similar to claim 1 and similarly rejected. 

	The dependent claims merely narrow the abstract idea or present additional insignificant extra-solution activity and therefore do not cure the deficiencies of the independent claims. As a whole and in combination the claims merely recite an abstract idea applied by computer.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694